Citation Nr: 1525422	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  12-21 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral plantar fasciitis.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a right elbow disability.

5.  Entitlement to service connection for a left elbow disability.

6.  Entitlement to service connection for a neck disability.

7.  Entitlement to service connection for a right hip disability.

8.  Entitlement to service connection for a left hip disability.

9.  Entitlement to service connection for a right knee disability.

10.  Entitlement to service connection for a left knee disability.

11.  Entitlement to service connection for a right ankle disability.

12.  Entitlement to service connection for a left ankle disability.

13.  Entitlement to service connection for a sinus disability.

14.  Entitlement to service connection for breathing problems.

15.  Entitlement to service connection for ingrown toenails with loss of nails.

16.  Entitlement to service connection for loss of feeling in the right upper thigh.

17.  Entitlement to an initial rating greater than 30 percent for generalized anxiety disorder, with alcohol abuse.

18.  Entitlement to an initial rating greater than 10 percent for recurrent tinnitus.

19.  Entitlement to an initial rating greater than 10 percent for sliding hiatal hernia with gastroesophageal reflux, with status post gallbladder removal and status post colectomy.

20.  Entitlement to an initial compensable rating for residual scar, status post gallbladder removal.

21.  Entitlement to an initial compensable rating for residual scar, status post colectomy.

22.  Entitlement to an initial compensable rating for osteophyte with decreased height of L1 vertebral body of the thoraco-lumbar spine.

23.  Entitlement to an initial compensable rating for seasonal allergic rhinitis.

24.  Entitlement to an initial compensable rating for hypertension.

25.  Entitlement to an initial compensable rating for erectile dysfunction.

26.  Entitlement to an initial compensable rating for headaches.

27.  Entitlement to an initial compensable rating for tonsillectomy.


REPRESENTATION

Appellant represented by:	Michelle Marshall, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to March 2006 and from December 2008 to January 2010, with additional periods of Reserve and National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran had a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2015.  A transcript of the proceeding has been associated with the Veteran's electronic claims file.

The record reflects that after the statement of the case (SOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent supplemental statement of the case (SSOC) was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2014).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for shin splints and urinary problems (to include leakage / dribbling) have been raised by the record during the April 2015 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for bilateral plantar fasciitis, bilateral shoulders, bilateral elbows, neck, bilateral hips, bilateral knees, bilateral ankles, sinus, breathing problems, and loss of feeling in the right upper thigh, as well as increased ratings for the thoracolumbar spine, rhinitis, hypertension, and tonsillectomy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In April 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, during the aforementioned Board videoconference hearing, that a withdrawal of the appeals of entitlement to initial increased / compensable ratings for a generalized anxiety disorder, tinnitus, hiatal hernia, and scars associated with gallbladder removal and colectomy were requested.

2.  Affording the Veteran the benefit of the doubt, his current bilateral great toe ingrown toenails with loss of nails were incurred during military service.

3.  The Veteran's erectile dysfunction has resulted in a loss of erectile power that effectively precludes vaginal penetration and ejaculation, but without penile deformity.

4.  The Veteran's headaches are experienced as often as once to twice per week, from 30 minutes to two hours in duration, but are not prostrating in nature.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an initial rating greater than 30 percent for generalized anxiety disorder, with alcohol abuse, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an initial rating greater than 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).

3.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an initial rating greater than 10 percent for sliding hiatal hernia with gastroesophageal reflux, with status post gallbladder removal and status post colectomy, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).

4.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an initial compensable rating for residual scar, status post gallbladder removal, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).

5.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an initial compensable rating for residual scar, status post colectomy, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).

6.  The criteria for service connection for bilateral great toe ingrown toenails with loss of nails are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

7.  The criteria for a compensable initial rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.115b, Diagnostic Code (DC) 7522 (2014).

8.  The criteria for a compensable initial rating for headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, DC 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims of Entitlement to Initial Increased / Compensable Ratings for Generalized Anxiety Disorder, Tinnitus, Hiatal Hernia, and Scars Associated with Gallbladder Removal and Colectomy

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).

The Board notes that a June 2012 statement of the case (SOC) included the issues of entitlement to initial increased / compensable ratings for generalized anxiety disorder, tinnitus, hiatal hernia, and scars associated with gallbladder removal and colectomy.  The Veteran properly appealed these issues in his August 2012 substantive appeal.  However, the Veteran subsequently indicated during his April 2015 Board hearing that he wished to withdraw his appeal of those issues.  Such notification was reduced to writing in the hearing transcript noted above.  Hence, there remains no allegation of error of fact or law for appellate consideration regarding those claims.  Accordingly, the Board finds that the issues of entitlement to initial increased / compensable ratings for generalized anxiety disorder, tinnitus, hiatal hernia, and scars associated with gallbladder removal and colectomy have been properly withdrawn by the Veteran and the claims are dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.

The Veteran was provided with a letter that fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence and information pertaining to the claims.  He was also advised of the information and evidence that VA would attempt to obtain on his behalf.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues on appeal during the hearing; obtained information concerning the Veteran's symptoms, initial diagnoses, and the specifics of his contentions; and suggested the submission of evidence that would be beneficial to his claims.  Moreover, she specifically discussed the bases of the denial of the claims and the elements necessary for increased ratings.  Significantly, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file and he has not reported treatment for his erectile dysfunction or headaches at a VA facility.  He has been treated through TRICARE and these documents are of record.  Moreover, private treatment records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced any other outstanding records that he wanted VA to obtain.

With regards to the Veteran's claims for compensable initial ratings for his erectile dysfunction and headaches, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).  The Veteran's October 2009 QTC examination report is thorough and consistent with contemporaneous treatment records and the Veteran's own lay statements.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected erectile dysfunction or headaches such that a compensable rating is warranted.  See 38 C.F.R. § 3.327(a) (2014).  To the extent that the Veteran reports a greater frequency of headaches since the QTC examination, as will be discussed below, he has denied that these headaches are incapacitating in nature.  As there is no claim or suggestion of a deformity of the penis developing since the last examination or incapacitating headaches, the Board concludes that a remand for an examination would serve no useful purpose.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Therefore, the examination in this case provides an adequate record upon which to base a decision with regards to the increased rating claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran claims that he has ingrown toenails of the right and left great toes with loss of nails due to his military service.  

The Veteran's service treatment records include multiple complaints and findings of ingrown toenails.  In June 1991, the Veteran reported an ingrown toenail, but indicated that he had trimmed the nails and no finding of an ingrown toenail was made on examination.  In October 1991, the Veteran was seen for ingrown toenails that were extremely thick and discolored.  In January 1999, the Veteran sought treatment for infected toe nails for the previous 8 years.  In July 2001, the Veteran again was seen for bilateral first digit "ingrown" toenails.  In March 2009, the Veteran complained of thickening, deformed, discolored, and ingrowing toenails.  Following examination, the assessment was ingrowing toenail.  In April 2009, the Veteran underwent complete and permanent excision of the nail on the right and left great toe.  

The Veteran was afforded a QTC examination in October 2009.  The Veteran reported intermittent problems with his toenails since 1990.  At present, he had no pain or active infection.  On examination, his posture and gait were normal.  The first toenail on each foot was the site of prior infections that had fully resolved.  There was no active, acute, or chronic inflammation.  Toenails were normal in form and function.  

A February 2014 treatment record from the Naval Health Clinic Patuxent River, however, included a complaint of ingrown left great toenail that had started the previous night.  The Veteran had used heat to dig it out.  On examination, it was red, swollen, and painful.  The Veteran reported a past history of multiple ingrown toenails that had been removed in the past and cauterized.  Despite these efforts, his symptoms had persisted.  The diagnosis was ingrown toenail.

The requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a claim is filed or during the pendency of the claim; a Veteran may be granted service connection even though the disability resolves or remits prior to the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, the Veteran had a documented left ingrown toenail during the appellate time period, as discussed above.  As to the claimed right ingrown toenail, the Board notes that the Veteran can attest to factual matters of which he has first-hand knowledge, such as an ingrown toenail, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, in light of the physically observable nature of an ingrown toenail the Veteran, as a layperson, may be competent to diagnose such disability.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (citing Harvey v. Brown, 6 Vet. App. 390, 393 (1994) (flat feet)).  In this case, affording the Veteran the benefit of the doubt the Board concludes that the Veteran had bilateral great toe ingrown toenails with loss of nail at some point during the appellate time period.  As such, entitlement to service connection is warranted.

Compensable Initial Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

As this claim is on appeal from a decision that granted service connection and assigned an initial rating, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

Erectile Dysfunction

The Veteran seeks a compensable rating for his erectile dysfunction.  The Board notes that there is no specific disability rating for erectile dysfunction.  The closest analogous code is 38 C.F.R. § 4.115b, DC 7522 (2014), which rates deformity of the penis with loss of erectile power.  The Board can find no other DC provision that would be more appropriate in rating the Veteran's disability.  There is no evidence that he has had removal of half or more of his penis, or that glans have been removed, such that would warrant consideration under DCs 7520 or 7521, respectively.  Therefore, DC 7522 is most appropriate to rate this disability.

Pursuant to DC 7522, two distinct elements are required for a compensable, 20 percent, disability rating: penile deformity and loss of erectile power.  As the Veteran is not shown to have both penile deformity and loss of erectile power, the Board finds that a compensable evaluation for erectile dysfunction is not warranted.  Furthermore, he has been awarded special monthly compensation under 38 U.S.C. § 1114, subsection (k), 38 C.F.R. § 3.350(a), due to loss of use of a creative organ, so he is in fact being compensated for loss of use.  In any event, a compensable rating is not warranted under DC 7522.

The Veteran was afforded a QTC examination in October 2009.  The Veteran reported problems with erectile dysfunction since 2009.  At that time, he denied any problems starting urination and no increase in the frequency of urination during the day or night.  He was not incontinent of urine.  He did have some problems with left testicular pain, which he believed contributed to the impotence.  On examination, the testes were normally descended, the epididymis was normal, and scrotal reflexes were present.  There was no penile discharge or warts, vesicles, or ulcers identified.  The examiner noted that there was no detectable alteration in form or function of the genitals.  The erectile dysfunction was not at least as likely as not caused by or the result of the Veteran's hypertension medications.

Other treatment records from service note a hydrocele, for which the Veteran underwent an operation.  The Veteran also was treated for epididymitis.  No treatment record, however, noted a deformity of the penis or other physical cause of the erectile dysfunction.

In May 2014, the Veteran reported some urinary dribbling and was referred to a urologist.  In July 2014, the Veteran was seen at the Potomac Urology Center.  At that time, he reported dribbling after urination and he was prescribed Rapaflo.  The urinary dribbling was not attributed to his service-connected erectile dysfunction, nor was erectile dysfunction even mentioned.  

During his April 2015 Board hearing, the Veteran indicated that he experienced leakage and dribbling, which he attributed to colectomy and hydrocele surgery.

The record otherwise demonstrates an ongoing diagnosis of erectile dysfunction, without evidence of deformity of the penis.

Thus, there is no evidence of penile deformity.  Indeed, the QTC examination of record concluded that there was no evidence of alteration in form of the genitals (i.e. the absence of penile or other genital deformity).  The evidence does not otherwise indicate penile deformity during the appellate time period.

The Board has considered the contentions of the Veteran and his representative raised during the April 2015 Board hearing that the Veteran had leakage and dribbling secondary to his colectomy and hydrocele surgeries.  As noted in the Introduction, this issue has been referred to the RO for consideration in the first instance.  The Board does not find that such symptoms can be considered as part of the erectile dysfunction claim currently at issue because there is no evidence or suggestion that the leakage / dribbling problems are due to the erectile dysfunction.  Indeed, it appears that these symptoms (i.e. the erectile dysfunction and urinary problems) all stem from the same surgeries, but there is no medical evidence suggesting that the erectile dysfunction caused or aggravated the incontinence problems.  To the extent that the Veteran's contentions can be construed as such a claim, the Board notes that the Veteran is competent to report physically observable symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the Veteran's lack of demonstrated medical expertise and the complexity of linking the etiology of urinary incontinence problems to erectile dysfunction, however, the Board concludes that in this case his statements regarding any such link is not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

As such, the Board concludes that the most probative evidence of record weighs strongly against finding that he has any penile deformity.  The Board certainly is extremely sympathetic to the Veteran's erectile problems and associated difficulties; however, as noted above, the current awarded special monthly compensation under 38 U.S.C. § 1114, subsection (k), 38 C.F.R. § 3.350(a), due to loss of use of a creative organ, compensates the Veteran for these difficulties.

The Board further finds that, since the effective date of service connection, there were no distinct periods of time during which the Veteran's disability was compensable.  He is accordingly not entitled to receive a staged rating.  Fenderson, 12 Vet. App. at 119.

As the preponderance of the evidence is against the claim for a compensable rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Headaches

The Veteran's migraine headaches are rated as noncompensably disabling under DC 8100.  He claims that the current rating does not accurately reflect the true nature and degree of his disability.

DC 8100 provides ratings for migraine headaches.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensably (0 percent) disabling.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a, DC 8100 (2014).

The Veteran was afforded a QTC examination in October 2009.  The Veteran reported headaches since 1991, affecting mainly his temple.  The headaches occurred once or twice per month and lasted from one to two hours.  The headaches were pulsing and throbbing and he took Tylenol or Motrin for relief.  He was unaware of side effects or complications.  The diagnosis was headaches of unspecified nature, brief in duration, and managed with mild analgesics without complications.

During his April 2015 Board hearing, the Veteran stated that he believed the headaches were related to his shoulder and back pain and occurred once or twice per week, lasting 30 minutes to two hours.  In response to questioning from the undersigned, the Veteran denied that the headaches were debilitating in nature.  

Based upon the totality of the record, the Board concludes that the Veteran's headaches more closely approximate the rating criteria for the currently assigned noncompensable rating.    

The Rating Schedule does not define "prostrating."  "Prostration" has been defined as "complete physical or mental exhaustion."  MERRIAM-WEBSTER'S NEW COLLEGIATE DICTIONARY 999 (11th ed. 2007).  "Prostration" has also been defined as "extreme exhaustion or powerlessness."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st ed. 2007).  According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion."  In this case, the evidence clearly demonstrates that the Veteran has headaches as often as once or twice per week that he treats with over-the-counter medication and that last for as long as 2 hours.  There is no evidence that the headaches result in the type of physical and mental exhaustion discussed above.  Indeed, during the April 2015 Board hearing the Veteran conceded that his headaches were not debilitating in nature.  Thus, the evidence of record fails to demonstrate headaches with prostrating attacks and, in fact, shows that the headaches are not prostrating in nature.

Moreover, no other DC is appropriately applied.  The Board has considered alternative DCs relating to neurological conditions, but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.124a.

The Board further finds that, since the effective date of service connection, there were no distinct periods of time during which the Veteran's disability was compensable.  He is accordingly not entitled to receive a staged rating.  Fenderson, 12 Vet. App. at 119.

As the preponderance of the evidence is against the claim for a compensable rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected erectile dysfunction and headaches are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's erectile dysfunction and headaches with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

With respect to the erectile dysfunction claim, the Veteran primarily reports loss of erectile power that precludes vaginal penetration and ejaculation.  As discussed above, the Veteran has been awarded special monthly compensation under 38 U.S.C. § 1114, subsection (k), 38 C.F.R. § 3.350(a), due to loss of use of a creative organ, so he is in fact being compensated for impairment such as he has described.  Thus, the Veteran's current schedular rating under DC 7522, in light of his award of special monthly compensation due to loss of a creative organ, is adequate to fully compensate him for his disability on appeal.

As to the Veteran's headaches, he experiences headaches as often as twice per week, lasting as long as two hours, which he treats with Motrin or Tylenol.  These are precisely the type of symptoms contemplated under DC 8100.

Finally, the Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, neither the Veteran nor his attorney representative has alleged, nor does the evidence indicate, that the combined effects of the Veteran's service-connected disabilities require extraschedular consideration.

Further, there is no medical evidence indicating that the Veteran's service-connected disabilities combine or interact either with each other, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

As a final matter, as the Veteran has not submitted evidence of unemployability that is related to her service-connected disabilities.  Indeed, the Veteran has been employed throughout the appellate time period.  As the record does not otherwise raise the issue, the Board expressly finds that entitlement to a total disability evaluation based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

The appeal regarding the claim of entitlement to an initial rating greater than 30 percent for generalized anxiety disorder, with alcohol abuse, is dismissed.

The appeal regarding the claim of entitlement to an initial rating greater than 10 percent for recurrent tinnitus is dismissed.

The appeal regarding the claim of entitlement to an initial rating greater than 10 percent for sliding hiatal hernia with gastroesophageal reflux, with status post gallbladder removal and status post colectomy, is dismissed.

The appeal regarding the claim of entitlement to an initial compensable rating for residual scar, status post gallbladder removal, is dismissed.

The appeal regarding the claim of entitlement to an initial compensable rating for residual scar, status post colectomy, is dismissed.

Entitlement to service connection for bilateral great toe ingrown toenails with loss of nails is granted.

Entitlement to an initial compensable rating for erectile dysfunction is denied.

Entitlement to an initial compensable rating for headaches is denied.


REMAND

Remaining Service Connection Claims

As to the service connection claims involving asserted orthopedic disabilities, the Board notes that there are not clear diagnoses as to any of the disabilities other than with respect to the right hip and plantar fasciitis.  A February 2014 treatment record included an impression of right greater trochanteric bursitis.  In March and April 2014, treatment records included an impression of a right hip labral tear.  A February 2015 record included complaints of left shoulder pain, with findings of limited range of motion to 100 degrees of flexion and abduction and tenderness at the acromioclavicular joint.  The Board notes, however, that these problems were attributed to a recent slip and fall, rather than an in-service incident.  The assessment was a soft tissue injury and mild sprain.  A March 2015 record included a finding of right lower extremity plantar fasciitis.  An April 2015 record included a general diagnosis of plantar fasciitis.  

Perhaps significantly, for veterans who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established for chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multi-symptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome).  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2014).  Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, consideration of 38 C.F.R. § 3.317 is warranted in this case.

Section 3.317 explicitly acknowledges that a claimant's "signs or symptoms" need not be shown by medical evidence; however, the regulation does specifically require some "objective indications" of disability.  See 38 C.F.R. § 3.317(a).  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

In light of the foregoing, the Board feels that additional VA examination is necessary to consider the etiology of the Veteran's orthopedic problems, to include whether they are attributable to a chronic multi-system illness and/or an undiagnosed illness within the meaning of 38 C.F.R. § 3.317.

As to the claimed sinus and breathing problem disabilities, during his April 2015 Board hearing the Veteran reported exposure to burn pits, oil fires, and possible nerve agents during his multiple tours of service in Southwest Asia.  The Veteran also has reported loss of feeling in the right upper thigh.  Neurological and respiratory problems are contemplated in 38 C.F.R. § 3.317.  In light of the foregoing, the Board feels that additional VA examination is necessary to consider the etiology of the Veteran's claimed non-service connected respiratory problems and loss of feeling in the right upper thigh, to include whether they are attributable to his service-connected seasonal allergic rhinitis and/or thoracolumbar spine disability, a chronic multi-system illness, and/or an undiagnosed illness within the meaning of 38 C.F.R. § 3.317.

Thoracolumbar Spine

With specific reference to the service-connected low back disability, there is evidence that the disability has worsened since the last VA examination, specifically an October 2009 QTC examination.  For example, an April 2014 MRI confirmed a right S1 radiculopathy and the Veteran was referred for right S1 epidural steroid injections.  In June 2014, he was noted to be walking with an antalgic gait.  In addition, there was decreased range of motion of the lumbar spine.  (His gait and ranges of motion were normal during the last QTC examination.)  A July 2014 record included findings of forward flexion of the spine limited to about 80 to 90 degrees.  In October 2014, the Veteran underwent a right L5-S1 hemilaminotomy and diskectomy with foraminotomy.  In light of the foregoing, particularly the October 2014 surgery, the Board concludes that a new examination is required to ascertain the current severity of the Veteran's low back disability.


Rhinitis

The Veteran was afforded a QTC examination in October 2009.  The Veteran reported problems on and off since between 1990 and 1999 that were intermittent in nature.  His symptoms did not include interference with breathing through the nose, hoarseness of voice, crusting, discharge, or pain.  He received no treatment for the condition and did not relate any functional impairment to it.  

The evidence of record indicates a worsening of his service-connected rhinitis symptoms since the last examination.  Records document the use of medication, including Claritin, for his rhinitis problems.  Moreover, an April 2015 VA treatment record included a notation that the Veteran's rhinitis symptoms were uncontrolled on Claritin alone and prescribed Flonase.  As such, the Board concludes that a new examination is required to determine the current severity of the Veteran's rhinitis disability.

Hypertension

The Veteran indicated during his April 2015 Board hearing that his hypertension disability had worsened since the October 2009 QTC examination.  Specifically, he noted a change in medication in 2012 or 2013 dictated by problems controlling his blood pressure with the prior medications.  The treatment records support such a statement, as they include diastolic blood pressure readings in the 140s and systolic readings in the 100s.  As such, the Board concludes that another examination is necessary to determine the current severity of the Veteran's hypertension disability.

Tonsillectomy

In a June 2012 rating decision, the RO granted entitlement to service connection for tonsillectomy and assigned a noncompensable rating, effective December 1, 2009.  In the Veteran's August 2012 VA Form 9, he indicated a desire to appeal to the Board the issues discussed above.  In addition, he indicated that he wished to appeal the determination regarding his tonsillectomy.  As a timely notice of disagreement has been filed, the claim must now be remanded to allow the RO to provide the Veteran with an appropriate SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an SOC as to the issue of entitlement to an initial compensable rating for tonsillectomy.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2014).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

2.  Schedule the Veteran for a VA Gulf War protocol examination by an appropriate medical professional to determine the current nature and likely etiology of the Veteran's neck, respiratory (including claimed sinus and breathing problems), loss of feeling in the right upper thigh, bilateral foot (to include plantar fasciitis), right and left shoulder, right and left elbow, right and left hip, right and left knee, and right and left ankle problems.  All indicated tests should be completed.  The electronic claims file, including a copy of this remand, should be made available to the examiner for review in conjunction with the examination.  

Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the service treatment records and post-service treatment records, the examiner should opine as to the following:

a.  whether any of the orthopedic disabilities are (1) caused by or (2) aggravated by the Veteran's service-connected thoracolumbar spine disability.

b.  whether any diagnosed sinus or breathing problem disability is 1) caused by or (2) aggravated by the Veteran's service-connected seasonal allergies.

c.  whether any of the disabilities are indicative of a medically unexplained chronic multi-symptom illness and/or undiagnosed illness pursuant to 38 C.F.R. § 3.317.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Schedule the Veteran for appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected thoracolumbar spine disability.  The electronic claims file must be made available to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.

4.  Schedule the Veteran for appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected seasonal allergic rhinitis disability.  The electronic claims file must be made available to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.

5.  Schedule the Veteran for appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected hypertension disability.  The electronic claims file must be made available to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.

6.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


